Citation Nr: 0912645	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that remand is necessary in 
order to fully provide the Veteran due process of law.

Social Security Records

The Board notes that the Veteran initially advised VA that he 
was in receipt of disability benefits from the Social 
Security Administration in June 2008.  In October 2008, the 
RO requested the Veteran's Social Security Administration 
records, but was told by the Social Security Administration 
that it presently had "no medical on file."  The RO issued 
a Formal Finding of the Unavailability of Federal Records on 
October 29, 2008.  

However, attached to the Veteran's 2009 VA Form 9 related to 
his appeal for denial of a TDIU is a May 2006 Notice of 
Decision from the Social Security Administration advising the 
Veteran of a favorable decision on his claim for disability 
benefits.  Attached to this letter is the decision of an 
Administrative Law Judge that references medical evidence and 
has an addendum, "List of Exhibits", which indicates that 
over 200 pages of medical records were considered including 
VA treatment records from November 2004 to October 2005 
(which consisted of only 94 pages).  

Based on this new evidence, the Board finds that the Social 
Security Administration must have medical and adjudication 
records that may be relevant to the Veteran's claims before 
VA, unless they have been misplaced or destroyed (which has 
not been indicated).  Thus, on remand, additional efforts 
should be made to obtain them from the Social Security 
Administration.  See Baker v. West, 11, Vet. App. 163, 169 
(1998) (The United States Court of Appeals for Veterans 
Claims has held that, once on notice of Social Security 
Administration records pertinent to the Veteran's disability 
status, VA must obtain them.); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Travel Board Hearing Request

The Board finds that the Veteran has an outstanding Travel 
Board hearing request on his claims for service connection 
for bilateral hearing loss and a right ankle disorder.  He 
initially requested a Travel Board hearing at the RO on his 
VA Form 9 submitted in April 2003 that perfected his appeal 
on these two issues.  He submitted an additional VA Form 9 in 
May 2006 on which he also asked for a Travel Board hearing at 
the RO.  Although this VA Form 9 does not specify what issue 
or issues it relates to, it was submitted after the issuance 
of a Supplemental Statement of the Case in April 2006.  Thus, 
it is reasonable to assume it was in response to the April 
2006 Supplemental Statement of the Case and reiterated the 
previous hearing request.

A review of the claims file does not show that the Veteran 
has clearly withdrawn his request for a Travel Board hearing 
at the RO.  However, in conjunction with a separate matter 
concerning entitlement to an increased disability rating for 
his service-connected back disability, the Veteran had 
requested an RO hearing before a Decision Review Officer.  
After rescheduling the hearing a couple of times, the Veteran 
finally cancelled it indicating that his health was too poor 
for him to travel.  (See Veteran's statements from April 
2008, May 2008 and June 2008).  

Thus, the Board finds that it is unclear whether the Veteran 
still desires to have a hearing before the Travel Board at 
the RO in conjunction with his appeal for entitlement to 
service connection for bilateral hearing loss and right ankle 
disorder.  On remand, the RO should contact the Veteran and 
clarify his wishes regarding this matter.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of determining 
eligibility for or amount of benefits.  See 
38 U.S.C.A. § 5106 (West 2002).  Associate 
all correspondence and any records received 
with the claims file.

2.  Contact the Veteran and ask him to 
clarify whether he still desires to have a 
Travel Board hearing at the RO on his claims 
for service connection for bilateral hearing 
loss and right ankle disorder.  If the 
Veteran responds that he still desires a 
Travel Board hearing, appropriate action 
should be undertaken to ensure that such 
hearing is scheduled.

3.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




